DETAILED ACTION

1.	This Office action is responsive to the application filed 03/09/2021.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Morooka et al. (US 2007/0253254).
1. 	A semiconductor integrated circuit comprising: 
a memory region configured to store plural kinds of 5setting conditions (corresponds to memory area 20,21, see Figs 3, 7, 9, 11, 11 and 16); 
a selection circuit configured to select a particular setting condition from the plural kinds of the setting conditions to read the particular setting condition out of the memory region (corresponds to circuitry including initial Setup data area selection pin(s) 17, control circuit 15, see [0057]; I/O control circuit 16 and setup data area-information latch 23, see [0060-0063]); 
10a setting register configured to store the particular setting condition read out of the memory region (corresponds to setting registers including initial setup data latch 13 and failure replacement address latch 10, see [0008], [0005], [0069], [0070], [0075] and throughout); and 
a setting circuit configured to refer to the particular setting condition stored in the setting register to set an operating condition (corresponds to “conditions” discussed throughout).

Independent claim 10 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  
	
Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139